FOR RELEASE November 15, 2010 at 4:30 p.m. ET Palatin Technologies, Inc. Reports First Quarter Fiscal Year 2011 Results; Teleconference and Webcast to be held on November 16, 2010 CRANBURY, NJ – November 15, 2010 – Palatin Technologies, Inc. (NYSE Amex: PTN), a biopharmaceutical company dedicated to the development of peptide mimetic and small molecule agonist compounds with a focus on melanocortin and natriuretic peptide receptor systems, today announced results for its first quarter ended September 30, 2010. Palatin reported a net loss of $4.6 million, or $(0.39) per basic and diluted share, for the quarter ended September 30, 2010, compared to a net loss of $37,000, or $(0.00) per basic and diluted share, for the same period in 2009. The increase in net loss for the quarter ended September 30, 2010, compared to the same period last fiscal year, was primarily attributable to a decrease in revenue recognized under Palatin’s research collaboration and license and clinical trial agreements with AstraZeneca AB (AstraZeneca) as a result of successful completion of the research collaboration portion of the agreements. REVENUE Revenues for the quarter ended September 30, 2010 were $216,000, compared to $3.7 million for the same period in 2009, reflecting the decrease in revenue recognized under Palatin’s agreements with AstraZeneca. COSTS AND EXPENSES Total operating expenses for the quarter ended September 30, 2010 were $4.8 million, compared to $3.8 million for the comparable quarter of 2009. The increase in operating expenses for the quarter was primarily due to Palatin’s recognition of severance related expenses of $748,000 in the three months ended September 30, 2010 pursuant to Palatin’s previously disclosed realignment of resources. CASH POSITION / GOING CONCERN Palatin’s cash, cash equivalents and investments were $4.7 million as of September 30, 2010, compared to $8.9 million at June 30, 2010.Palatin’s Quarterly Report on Form 10-Q filed on November 15, 2010, contains going concern disclosures, as did Palatin’s Annual Report on Form 10-K filed on September 27, 2010. CONFERENCE CALL / WEBCAST Palatin will host a conference call and webcast on November 16, 2010 at 11:00 a.m. Eastern Time to discuss its first quarter of fiscal year 2011 financial results.Individuals interested in listening to the conference call live can dial 888-215-7015 (domestic) or 913-312-0376 (international), Passcode 5104164. The webcast and replay can be accessed by logging on to the “Investor/Media Center-Webcasts” section of Palatin’s website at http://www.palatin.com. A telephone and webcast replay will be available approximately one hour after the completion of the call. To access the telephone replay, dial 888-203-1112 (domestic) or 719-457-0820 (international), Passcode 5104164.The webcast and telephone replay will be available through November 23, 2010. -More- About Palatin Technologies, Inc. Palatin Technologies, Inc. is a biopharmaceutical company focused on discovering and developing targeted, receptor-specific small molecule and peptide therapeutics.Palatin's strategy is to develop products and then form marketing collaborations with industry leaders in order to maximize their commercial potential.For additional information regarding Palatin, please visit Palatin’s website at http://www.palatin.com. Forward-looking Statements Statements about future expectations of Palatin Technologies, Inc., including statements about its financial expectations, development programs, proposed indications for its product candidates, pre-clinical activities, marketing collaborations, and all other statements in this document other than historical facts, are “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, Section 21E of the Securities Exchange Act of 1934 and as that term is defined in the Private Securities Litigation Reform Act of 1995. Palatin intends that such forward-looking statements be subject to the safe harbors created thereby. Palatin’s actual results may differ materially from those discussed in the forward-looking statements for various reasons, including, but not limited to Palatin’s ability to fund development of its technology, ability to establish and successfully complete clinical trials and pre-clinical studies and the results of those trials and studies, dependence on its partners for certain development activities, need for regulatory approvals and commercial acceptance of its products, ability to protect its intellectual property, and other factors discussed in Palatin’s periodic filings with the Securities and Exchange Commission. Palatin is not responsible for updating for events that occur after the date of this press release. Palatin Technologies Investor Inquiries: Stephen T. Wills, CPA, MST EVP-Operations / Chief Financial Officer Tel: (609) 495-2200/info@palatin.com Palatin Technologies Media Inquiries: Carney Noensie, Burns McClellan Vice President, Investor Relations Tel: (212) 213-0006/cnoensie@burnsmc.com ### (Financial Statement Data Follows) PALATIN TECHNOLOGIES, INC. and Subsidiary Consolidated Statements of Operations (unaudited) Three Months Ended September 30, REVENUES OPERATING EXPENSES: Research and development General and administrative Total operating expenses Loss from operations OTHER INCOME (EXPENSE): Investment income Interest expense Gain on sale of supplies - Total other income, net NET LOSS Basic and diluted net loss per common share Weighted average number of common shares outstanding used in computing basic and diluted net loss per common share PALATIN TECHNOLOGIES, INC. and Subsidiary Consolidated Balance Sheets (unaudited) September 30, June 30, ASSETS Current assets: Cash and cash equivalents Available-for-sale investments Accounts receivable Prepaid expenses and other current assets Total current assets Property and equipment, net Restricted cash Other assets Total assets LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Capital lease obligations Accounts payable Accrued compensation - Unearned revenue - Accrued expenses Total current liabilities Capital lease obligations Deferred rent Total liabilities Stockholders' equity: Preferred stock of $.01 par value – authorized 10,000,000 shares; Series A Convertible; issued and outstanding 4,997 shares as of September 30, 2010 and June 30, 2010, respectively 50 50 Common stock of $.01 par value – authorized 40,000,000 shares; issued and outstanding 11,819,028 and 11,702,818 shares as of September 30, 2010 and June 30, 2010, respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit Total stockholders’ equity Total liabilities and stockholders’ equity
